Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1, 4, 9 and 15, there is no teaching, suggestion, or motivation for combination in the prior art to include forming a gate electrode on an outer surface of the channel; and forming a metal pad on silicide layer; wherein a height of an upper surface of the metal pad is the same as a height of an upper surface of the gate electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIAS ULLAH/Primary Examiner, Art Unit 2893